In the application for rehearing, appellee renews her insistence that *Page 10 
the insurance company failed to meet the burden of proving nonpayment of the loan, which was a condition precedent to the right of cancellation, and that the loan agreement referred to in the original opinion was void as to the wife as being a pledge of her interest in the insurance policy to secure a loan to her husband. Code 1923, § 8272.
While we have considered all of the alleged infirmities in the evidence offered by the insurance company on the issue of nonpayment of the loan, so ably pointed out by counsel for appellee, we are still of the opinion that the facts and circumstances shown by the record disclose, when considered fairly, that the loan was not repaid.
Counsel cite no authority, and we know of none, holding the loan agreement above referred to void as to the wife of the insured, in so far as the right of the insurance company to bring the matter to a final determination is concerned.
The application for rehearing is overruled.